UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6475



In Re:   CALVIN ROBINSON,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-01-4777)


Submitted:   September 11, 2003           Decided:   October 10, 2003


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Calvin Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Calvin Robinson petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2255

(2000) motion.     He seeks an order from this court directing the

district court to act.    Our review of the docket sheet reveals that

the   district   court   has   recently   taken   substantial   action   in

Robinson’s case.     Accordingly, we deny the mandamus petition as

moot.   We grant Robinson’s motion for leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         PETITION DENIED




                                     2